Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Per Applicant’s claim amendment filed on 09/06/2022, claims 1-8, 10-18, and 20-22 are pending; claims 9 and 19 have been cancelled and claims 21 and 22 have been newly added.
Response to Amendment
The claim objections and 35 USC 112(b) rejections are withdrawn in view of the claim amendments. With respect to the previously indefinite term “front end”, it has been interpreted as the emitting end of a waveguide.
As for the 35 USC 102/103 rejections, the Applicants arguments have been fully considered, but are moot in view of new grounds of rejections below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 12 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson US 2019/0143114 A1 (hereinafter “Nelson”).
Regarding claim 1, Nelson discloses an assembly for light acupuncture on a head of a patient (Abstract: adjustable TMJ headband, exemplary as shown in Figs.1-4: 100), comprising: 
a fixture (adjustable headband strap 106) having a holding portion (opening on 126 is interpreted as “holding portion” for holding LEDs 114; see Fig. 5) which in its attached position extends at least partially over a temporal bone above an ear of the patient (as shown in Figs. 1-4, 112 acupuncture points over temporal bone), wherein said holding portion has one or several opening(s) (see Figs.1-4:112); 
an optical wave guide (inherent of LEDs)  that is pluggable into the opening(s), such that, when the fixture is in an operating position when worn on the head of the patient, a front end of the optical wave guide is guided through the opening(s) to shine light on an area of the temporal bone (see [0038-0039] the LEDs 114 located at the head strap 106 are adapted to project light towards the acupuncture points, the LEDs are powered by flexible wires held in the remote TENS controller 132 housing; see [0013: 3rd to last sentence] ); and 
a light source (remote TENS controller 132 housing; see  [0013: 3rd to last sentence], [0037] “…the LEDs 114 could be powered with 2 AA replaceable batteries in the housing.”) to which an opposite end of the optical wave guide is connected ([0044]), the light source emits light of a luminous intensity dimensioned such that penetration of light into the head of the patient is only caused up to the periosteum of a skull of the patient ([0005, 0013] red light LED therapy).  
Regarding claim 2, Nelson discloses the assembly according to claim 1, wherein the fixture has two holding portions (Figs. 2C-3: 112 and Fig. 4: 114), such that when the fixture is in an operating position when worn on the head of the patient, the holding portions are positioned to extend at least partially over the temporal bones on both sides of the head of the patient ([0038-0039]).  
Regarding claim 12, Nelson discloses the assembly according to claim 1, wherein the fixture is configured as a bandeau. (head strap 106 is taken to encompass “bandeau” in the claim)
Regarding claim 21, Nelson discloses the assembly according to claim 1, wherein the light source is a LED.  ([0005, 0013] red light LED therapy).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 and 2 above, and in view of De Taboada et al. US 2010/0204762 A1 (hereinafter “De Taboada”, previously cited).
Regarding claim 3, Nelson discloses the assembly according to claim 2, but does not disclose wherein said optical wave guide and the opening(s) are sized such that the optical wave guide is held by and movable back and forth in said opening(s). De Taboada, another prior art reference in the analogous art of phototherapy for the head, discloses a wearable device, as shown in Figs. 23A-24 comprising a plurality of apertures thereon, to identify treatment sites, and to provide interfacing connections (e.g. Fig.23 I: 520) with a respective optical wave guide (Fig.1); so as to mate with a respective optical waveguide onto the corresponding mated interface/aperture to emit light onto the tissue of the treatment site. ([0181-0183]). With regard to the specific mating connecting between the aperture and the wave guide, the connection is pluggable or removable, and can be either elastic or friction hold ([0235, 0238-0239]), such that the guide can be move back and forth within the aperture ([0070]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Nelson to include the releasably held LED waveguides in view of De Taboada, the motivation for doing so is to selectively treat acupuncture areas by only connecting desired treatment zones as needed by a user. 
Regarding claim 4, Nelson modified discloses the assembly according to claim 3, wherein, when said optical wave guide is guided in the opening(s), the optical wave guide is held in the opening(s) by elastic compression or friction and therefore held in one of the holding portions.  (see rejection to claim 3, De Taboada: [0235, 0238-0239])
Regarding claim 5, Nelson modified discloses the assembly according to claim 4, wherein said opening(s) in each of said holding portions are arranged in accordance with mastoid acupuncture reflex points. (Nelson: [0005, 0011] acupuncture points)
Regarding claim 6, Nelson discloses the assembly according to claim 5, wherein said holding portions are made of plastic material. (Nelson: [0038] Lycra® and EVA foam, at least EVA foam is a plastic byproduct) 
Regarding claim 7, Nelson discloses the assembly according to claim 6, but does not discloses wherein said holding portions are made of transparent material or silicone. However, De Taboada further discloses that the holding portions for mating the LED waveguides are transparent and made of silicone (De Taboada: [0181: last sentence] substantially translucent, [0221: 3rd sentence] body of the wearable device entirely made of silicone). It would have been further obvious to a person of ordinary skill in the art at the time of invention to modify Nelson so as to use transparent material and/or silicone material because silicone is known to be biocompatible and would conform to the skin for long term wear comfort, and the translucent material would enable the light emitted from the LEDs to radiate into the treatment tissue.
Regarding claim 8, Nelson discloses the assembly according to claim 7, wherein said holding portions are movably held on or movably connected to said fixture. (Nelson: [0012, 0036] extensions for acupuncture points at various locations, are movably held on or connected to the head strap 106)
Regarding claim 10, Nelson discloses the assembly according to claim 8 wherein each of said holding portions includes an extension with through-holes arranged to cover an area below the auricle at the rear ear basis of the patient when the fixture is worn by the patient. (Nelson: [0012, 0036] extensions 108 and 110 for acupuncture points at various locations e.g. below the ears, chin and neck; also see Figs.2A-3B) 
Regarding claim 11, Nelson discloses the assembly according to claim 1 so that said optical wave guide is guidable through the opening(s) which are arranged accordingly, to various reflex zones on the head of the patient (as shown in Nelson Figs. 1-4); but Nelson does not disclose wherein the fixture is configured as a hood that covers the entire head area of the patient when the fixture is worn by the patient so that said optical wave guide is guidable through the opening(s) which are arranged accordingly, to various reflex zones on the head of the patient.  But De Taboada further disclosing the wearable device that is worn over the entire scalp/head of user so as to identify treatment sites over the scalp as needed (see De Taboada: Figs. 23A-24). Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to try to modify Nelson’s headband into a hood such as shown in De Taboada, the motivation for doing so is to identify additional treatment sites on the scalp, and even if not for providing additional treatment sites, a hood provides more stability than a headband- thus would provide the added feature of maintaining the LEDs in place relative to the treatment sites.
Regarding claim 13, this claim is rejected by Nelson in view of De Taboada, under the same rationale as applied to claim 3 above.
Regarding claim 14, this claim is rejected by Nelson in view of De Taboada, under the same rationale as applied to claim 4 above.
Regarding claim 15, this claim is rejected by Nelson in view of De Taboada, under the same rationale as applied to claim 5 above.
Regarding claim 16, this claim is rejected by Nelson in view of De Taboada, under the same rationale as applied to claim 6 above.
Regarding claim 17, this claim is rejected by Nelson in view of De Taboada, under the same rationale as applied to claim 7 above.
Regarding claim 18, this claim is rejected by Nelson in view of De Taboada, under the same rationale as applied to claim 8 above.
Regarding claim 20, this claim is rejected by Nelson in view of De Taboada, under the same rationale as applied to claim 10 above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above.
Regarding claim 22, Nelson discloses the assembly according to claim 1 but does not disclose wherein the optical wave guide has a diameter of 1.5 mm to 5 mm. However, the specific diameter of the optical wave guide would have been an obvious design choice based on the intended function of the device, thus, it would have been a design choice at the time of invention at the time of invention to modify Nelson so as to provide the optical wave guide with a diameter of 1.5 mm to 5 mm at the time of invention based on the particular design of the other components of the assembly and based on intended function of the assembly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                             
	December 17, 2022